DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-4 are currently pending and under examination.

	This application is a continuation of U.S. Application No. 16/109242, filed August 22, 2018, now U.S. Patent No. 10,870,833, which is a continuation of U.S. Application No. 14/765020, filed July 31, 2015, now abandoned, which is a national stage application of International Application No. PCT/JP2014/000527, filed January 31, 2014, and which claims priority of Japanese Patent Application No. 2013-018774, filed February 1, 2013.

Claim Objections

Claim 1 is objected to because of the following informalities:  the limitation “the amount ratio (H/G) of collagenase H to collagenase G” should instead read “the amount ratio of collagenase H to collagenase G (H/G)”.  Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,870,833, in view of Dwulet et al. (IDS; U.S. 5,989,888; Published 1999).  The claims of both the instant application and the cited patent encompass a method for separating cells from tissue, using a degrading-enzyme composition, comprising: measuring an abundance of collagen I and collagen III in the tissue, determining an amount ratio of collagenase H to collagenase G derived from Clostridium sp. based on the measured abundance of collagen I and collagen III, wherein a higher amount ratio is used when the measured abundance is higher and a lower amount ratio is used when the measured abundance is lower, preparing the degrading-enzyme composition by adding collagenase H and collagenase G derived from Clostridium sp. with the determined ratio, to a predetermined amount of one or more of a neutral protease or a protease derived  from Clostridium sp., treating the tissue with the degrading-enzyme composition, and separating the cells from the tissue treated with the degrading-enzyme composition, wherein collagenase H degrades collagen I and collagen III, and wherein the amount ratio of collagenase H to collagenase G in the degrading-enzyme composition is determined based on the cell and tissue type (Instant application claims: 1, 4; Cited patent claims: 1, 4, 5).  The abundance of collagen I and collagen III in the tissue is measured by enzymatic immunoassay using specific antibodies against collagen I and collagen III (Instant application claim: 2; Cited patent claim: 2).  The neutral protease is thermolysin or a neutral protease derived from Clostridium sp. (Instant application claim: 3; Cited patent claims: 3, 6).  

Clostridium histolyticum, or thermolysin, for isolating cells from tissue, including isolating pancreatic islets from pancreas tissue, and isolating liver cells from liver tissue (Abs.; Col. 1, Line 16-21; Col. 2, Line 50-58; Table 2-3).  Given the teachings of Dwulet et al., it would have been obvious to one of ordinary skill in the art to utilize the method as detailed in the claims of the cited patent to separate liver cells from liver tissue.  The use of liver cells/tissue in place of pancreatic cells/tissue amounts to the simple substitution of one known cell and tissue type for another, and would have been expected to predictably and successfully provide for separation of cells from tissue as claimed.

Conclusion

	No claims are allowable, however claims 1-4 appear to be free of the art.

Art of Record:

Dwulet et al., IDS; U.S. 5,989,888; Published 1999 (use of an enzyme mixture, including collagenase G and collagenase H, a neutral protease derived from Clostridium histolyticum, or thermolysin, for isolating liver cells from liver tissue).


Goto et al., IDS; CA 2830140; Published Sept. 20, 2012 (use of an enzyme mixture, including collagenase G and collagenase H, and thermolysin, for isolating liver cells from liver tissue).




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653